United States of America,

VS.

Benjamen Scott Burlew ,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

 

Plaintiff,
Case No.: 21-mj-00593-JFJ
Charging District’s
Case No.: 1:21-mj-501
Defendants} WAIVER OF RULE 5 & 5.1 HEARINGS
‘ (COMPLAINT OR INDICTMENT)

I understand that I have been charged in another district, the (name of other court)
USDC District of Columbia

 

I have been informed of the charges and of my nights to:

(1)
(2)
(3)

(4)

(5)
(6)

retain counsel or request the assignment of counsel if | am unable to retain counsel;
an identity hearing to determine whether I am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of
either;

a preliminary hearing to determine whether there is probable cause to believe that an offense
has been committed, to be held within 14 days of my first appearance if I am in custody and
21 days otherwise, unless I have been indicted beforehand.

a hearing on any motion by the government for detention;

request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

] agree to waive my right(s) to:

om

O
O

r

an identity hearing and production of the warrant.

a preliminary hearing.

a detention hearing.

an identity hearing, production of the judgment, warrant, and warrant application, and any

prejiminary or detention hearing to which I may be entitled in this district. I request that my
preliminary hearing and/or CO) detention hearing be held in the prosecuting district, at a

time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me.

Date: 8/20/2021

Waiver of Rule 5 & 5.

Oral Onsen

Defendant’s signature

Oak Gasint

Attorney for Defendant

 

| Hearings (Complaint or Indictment) (AQ-466A Modified 6/2020)
